DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Non-Final Office Action in response to communications received on January 24, 2019. Claims 1-20 are pending and addressed below.

Specification
For the record, Examiner acknowledges that the Specification submitted on January 24, 2019 has been accepted.

Drawings
For the record, Examiner acknowledges that the Drawings submitted on January 24, 2019 have been accepted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “shuffler”, “address converter”, “address decoder”, “restorer”, “offset converter”, “power manager”, and “random number generator” in claims 1-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Structural support for the corresponding limitations was found in the specification at, for example, paragraphs [0033], [0036]-[0050], [0058], [0071], [0072], [0075], [0076], [0080], [0088], [0092], [0093] and [0118].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 recites the limitation “store the key in response to the address and the random number.” The limitation is not clear because the phrase “in response to” implies an event associated with the address and random number but no such event is ever recited. For example, the key could be stored in response to receiving the address and the random number, the receiving being the event. Another possibility is that the limitation is intended to mean that the storing of the key is based on the address and the random number. For examining purposes, the limitation is being interpreted as storing the key based on the address and the random number. Furthermore, claim 15 recites the limitation “perform encryption or decryption in response to the key.” Similar to the previously cited limitation, the phrase “in response to” implies an event associated with key but no such event is ever recited. Therefore, it is unclear what event is associated with the key or if the limitation simply means the encryption/decryption is performed based on the key. For examining purposes, the limitation is being interpreted as the encryption/decryption is performed based on the key. Dependent claims 16-18 are 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8, 12, 14-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Walrath (U.S. Pub. No. 2013/0205139) in view of Kondo et al. (U.S. Pub. No. 2005/0262320 and hereinafter referred to as Kondo).
As to claim 1, Walrath discloses an integrated circuit device comprising: 
a shuffler configured to receive an address and data bits, to select target bit storages, at which the data bits are to be stored, from among bit storages depending on a shuffle configuration and the address, to store the data bits into the target bit storages (paragraphs [0009], [0022], [0023], [0050], [0052] and Figs. 1-4, Walrath teaches an address scrambler that scrambles an address in order to store data at the scrambled address. A write request containing data and an address is received and the address is scrambled before writing the data to the scrambled address), and to transfer the data bits from the target bit storages depending on the shuffle configuration (paragraphs [0001], [0035], [0037] and Figs. 1-4, Walrath teaches reading the data from the memory using the scrambled address); and 
a logic unit configured to receive the data bits transferred from the shuffler and to operate using the received data bits (paragraphs [0001], [0012], [0035], [0037] and Figs. 1-4, Walrath teaches performing operations on the read data), 
wherein the shuffler is configured to adjust the shuffle configuration when a reset operation is performed (paragraphs [0020]-[0021] and [0023], Walrath teaches a key for scrambling is changed on reset, hence the scrambling is changed.). Walrath does not specifically disclose that the memory is registers each including two or more bit storages as claimed. However, Kondo does disclose that the memory is registers each including two or more bit storages (paragraphs [0006], [0063] and Fig. 1, Kondo teaches multiple registers with address for storing bits.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Walrath with the teachings of Kondo for using registers because Walrath already discloses a storage device with address and it would be a simple substitution to 
As to claim 2, the combination of teachings between Walrath and Kondo disclose the integrated circuit device of claim 1, wherein the shuffler comprises: 
an address converter configured to receive the address and to generate a converted address from the address depending on the shuffle configuration (paragraphs [0009], [0022], [0023], [0050], [0052] and Figs. 1-4, Walrath teaches an address scrambler receives an address and scrambles the address); 
an address decoder configured to select bit storages of a register, indicated by the converted address, from among the registers as the target bit storages and to transfer the data bits to the target bit storages (paragraphs [0009], [0022], [0023], [0034], [0036], [0050], [0052] and Figs. 1-4, Walrath teaches writing to the storage based on the scrambled address. paragraphs [0006], [0063] and Fig. 1, Kondo teaches selecting bit storage for a register); and 
a restorer configured to transfer the data bits from the register indicated by the converted address to the logic unit depending on the shuffle configuration (paragraphs [0001], [0035], [0037] and Figs. 1-4, Walrath teaches reading the data from the memory using the scrambled address.).
Examiner supplies the same rationale for the combination of the references as in claim 1 above.
claim 3, the combination of teachings between Walrath and Kondo disclose the integrated circuit device of claim 2, wherein the shuffle configuration includes a random number including two or more bits, and wherein the address converter is configured to generate the converted address from the address by performing an exclusive OR operation on first bits of the random number and the address (paragraphs [0013], [0020] and [0022]-[0024], Walrath teaches mixing a random key made form a random number generator with an address to generate a scrambled address where the mixing involves using an exclusive OR. Performing the mixing using the entire random key includes first bits of the random key.).
As to claim 5, the combination of teachings between Walrath and Kondo disclose the integrated circuit device of claim 2, wherein the shuffle configuration includes a random number including two or more bits, and wherein the address converter is configured to generate the converted address by performing an exclusive OR operation on at least one first bit of the random number and at least one second bit of bits of the address (paragraphs [0013], [0020] and [0022]-[0024], Walrath teaches mixing a random key made form a random number generator with an address to generate a scrambled address where the mixing involves using an exclusive OR. Performing the mixing using the entire random key and address includes a first bit of the random key and a second bit of the address.).
As to claim 8, the combination of teachings between Walrath and Kondo disclose the integrated circuit device of claim 1, wherein the shuffler comprises: 
(paragraphs [0006], [0063] and Fig. 1, Kondo teaches rearranging data bits); 
an address decoder configured to select bit storages of a register, indicated by the address, from among the registers as the target bit storages and to transfer the converted data bits to the target bit storages (paragraphs [0009], [0022], [0023], [0034], [0036], [0050], [0052] and Figs. 1-4, Walrath teaches writing to the storage based on the scrambled address. paragraphs [0006], [0063] and Fig. 1, Kondo teaches selecting bit storage for a register); and 
a restorer configured to restore the converted data bits from the register indicated by the address to the data bits depending on the shuffle configuration and to transfer the restored data bits to the logic unit (paragraphs [0001], [0035], [0037] and Figs. 1-4, Walrath teaches reading the data from the memory using the scrambled address.).
Examiner supplies the same rationale for the combination of the references as in claim 1 above.
As to claim 12, the combination of teachings between Walrath and Kondo disclose the integrated circuit device of claim 1, wherein the shuffler comprises: 
an address converter configured to receive the address and to generate a converted address from the address depending on the shuffle configuration (paragraphs [0009], [0022], [0023], [0050], [0052] and Figs. 1-4, Walrath teaches an address scrambler receives an address and scrambles the address); 
an offset converter configured to generate converted data bits by rearranging the data bits, which are arranged in a first order, in a second order depending on the shuffle configuration (paragraphs [0006], [0063] and Fig. 1, Kondo teaches rearranging data bits); 
an address decoder configured to select bit storages of a register, indicated by the converted address, from among the registers as the target bit storages and to transfer the converted data bits to the target bit storages ((paragraphs [0009], [0022], [0023], [0034], [0036], [0050], [0052] and Figs. 1-4, Walrath teaches writing to the storage based on the scrambled address. paragraphs [0006], [0063] and Fig. 1, Kondo teaches selecting bit storage for a register); and 
a restorer configured to restore the converted data bits from the register indicated by the converted address to the data bits depending on the shuffle configuration and to transfer the restored data bits to the logic unit (paragraphs [0001], [0035], [0037] and Figs. 1-4, Walrath teaches reading the data from the memory using the scrambled address.).
Examiner supplies the same rationale for the combination of the references as in claim 1 above.
As to claim 14, the combination of teachings between Walrath and Kondo disclose the integrated circuit device of claim 1, wherein the shuffle configuration includes a random number, and wherein the random number is newly generated (paragraphs [0020]-[0021] and [0023], Walrath teaches the random key is generated after each reset.).

As to claim 15, Walrath discloses an integrated circuit device comprising: 
a processor core configured to output an address and a key including two or more data bits (paragraph [0006], [0009], [0019], [0022], [0023], [0050], [0052], [0054] and Figs. 1-4, Walrath teaches a processor and an address and key); 
a power manager configured to activate a reset signal when a reset operation is performed (paragraphs [0020]-[0021] and [0023], Walrath teaches resetting a device); 
a random number generator configured to generate a random number in response to the reset signal (paragraphs [0020]-[0021] and [0023], Walrath teaches a random number generator to generate a random key after each reset); and 
a peripheral circuit configured to store the key in response to the address and the random number and to perform encryption or decryption in response to the key (paragraphs [0019]-[0021], [0023], [0050], [0052] and Figs. 1-4, Walrath teaches a storage controller that stores keys, generating random numbers and performing encryption/decryption), 
wherein the peripheral circuit comprises 
a shuffler configured to adjust target bit storages, at which the key is to be stored, from among bit storages depending on the address and the random (paragraphs [0009], [0022], [0023], [0050], [0052] and Figs. 1-4, Walrath teaches an address scrambler that scrambles an address in order to store data at the scrambled address. A write request containing data and an address is received and the address is scrambled before writing the data to the scrambled address.). Walrath does not specifically disclose that the memory is registers each including two or more bit storages as claimed. However, Kondo does disclose that the memory is registers each including two or more bit storages (paragraphs [0006], [0063] and Fig. 1, Kondo teaches multiple registers with address for storing bits.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Walrath with the teachings of Kondo for using registers because Walrath already discloses a storage device with address and it would be a simple substitution to replace the storage device of Walrath with the registers of Kondo to yield the predictable results of storing data in registers in a secure manner.
As to claim 16, the combination of teachings between Walrath and Kondo disclose the integrated circuit device of claim 15, wherein the shuffler is configured to adjust the target bit storages by converting at least one of the address and an order of the two or more data bits of the key (paragraphs [0009], [0022], [0023], [0050], [0052] and Figs. 1-4, Walrath teaches an address scrambler that scrambles an address in order to store data at the scrambled address.).
claim 17, the combination of teachings between Walrath and Kondo disclose the integrated circuit device of claim 15, wherein the peripheral circuit further comprises: 
a logic unit configured to perform the encryption or the decryption using the key (paragraphs [0009], [0022], [0023], [0050], [0052] and Figs. 1-4, Walrath teaches encrypting using a key), and
wherein the shuffler is configured to transfer the key from the target bit storages to the logic unit depending on the random number (paragraphs [0001], [0012], [0019], [0020], [023], [0035], [0037] and Figs. 1-4, Walrath teaches performing operations on the read data using a random key.).

As to claim 19, Walrath discloses an operation method of an integrated circuit device which includes a shuffler, and a logic unit, the method comprising: 
receiving, by the shuffler, a random number responsive to a detected reset (paragraphs [0020]-[0021] and [0023], Walrath teaches a random number generator to generate a random key after each reset); 
receiving, by the shuffler, an address and data bits (paragraphs [0009], [0022], [0023], [0050], [0052] and Figs. 1-4, Walrath teaches a write request containing data and an address is received); 
selecting, by the shuffler, bit storages as target bit storages depending on the random number and the address (paragraphs [0009], [0022], [0023], [0050], [0052] and Figs. 1-4, Walrath teaches storing data at the scrambled address); and 
(paragraphs [0009], [0022], [0023], [0050], [0052] and Figs. 1-4, Walrath teaches storing data at the scrambled address.). Walrath does not specifically disclose that the memory is registers each including two or more bit storages as claimed. However, Kondo does disclose registers (paragraphs [0006], [0063] and Fig. 1, Kondo teaches multiple registers with address for storing bits.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Walrath with the teachings of Kondo for using registers because Walrath already discloses a storage device with address and it would be a simple substitution to replace the storage device of Walrath with the registers of Kondo to yield the predictable results of storing data in registers in a secure manner.
As to claim 20, the combination of teachings between Walrath and Kondo disclose the method of claim 19, further comprising: transferring, by the shuffler, the data bits from the target bit storages to the logic unit depending on the random number (paragraphs [0001], [0035], [0037] and Figs. 1-4, Walrath teaches reading the data from the memory using the scrambled address.).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Walrath and Kondo as applied to claim 3 above, and further in view of Kersh et al. (U.S. Pub. No. 2017/0046101 and hereinafter referred to as Kersh).
As to claim 4, the combination of teachings between Walrath and Kondo disclose the integrated circuit device of claim 3. The combination of teachings 
wherein the logic unit includes inputs respectively corresponding to the registers, and wherein the restorer is configured to adjust an input, to which the data bits are to be transferred, from among the inputs depending on the first bits of the random number (paragraph [0032] and Figs. 1-2, Kersh teaches input buffers for reordering.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Walrath with the teachings of Kersh for having the logic unit include inputs because this would improve speed and efficiency.

Allowable Subject Matter
Claims 6, 7, 9-11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 6 recites, inter alia, “an address decoder configured to select first bit storages of a first register, which is not assigned to a range of the address, from among the registers as the target bit storages when the converted address satisfies a dummy condition of the shuffle configuration, to select second bit storages of a second register, indicated by the converted address, from among the registers as the target bit storages when the converted address does not satisfy the dummy condition, and to transfer the data bits to the target bit storages.” The prior art was not found to disclose the selecting of the storage based on the dummy condition as claimed. Therefore, claim 6 is considered to recite allowable subject matter. Claim 13 is considered to recite allowable subject matter for similar reasons to claim 6. Claim 7 is considered to recite allowable subject matter based on its dependency to claim 6. 
Claim 9 recites, inter alia, “wherein the offset converter is configured to generate second offset bits that indicate the second order by performing an exclusive OR operation on first offset bits that indicate the first order of the data bits and first bits of the random number, and generate the converted data bits from the data bits by rearranging the data bits depending on the second offset bits.” The prior art was not found to disclose the generating of the second offset and converted data bits in the manner claimed. Therefore, claim 9 is considered to recite allowable subject matter. Claims 10 and 11 are considered to recite allowable subject matter for similar reasons to claim 9.
Claim 18 recites, inter alia, “wherein the dummy register includes dummy bit storages which are selected as all or a part of the target bit storages depending on the random number.” While the prior art does disclose dummy registers, the prior art was 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu et al. (U.S. Pub. No. 2018/0139039) – cited for teaching scrambling an address for protection from attackers – paragraph [0059]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/THADDEUS J PLECHA/Examiner, Art Unit 2438